Exhibit 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of June 18,
2008, is by and among HEWITT ASSOCIATES L.L.C., an Illinois limited liability
company (the “Borrower”), HEWITT ASSOCIATES, INC., a Delaware corporation
(“HAI”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent on
behalf of the Lenders (defined below) under the Credit Agreement (defined below)
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement, as amended hereby.

W I T N E S S E T H

WHEREAS, the Borrower, HAI, certain banks and financial institutions from time
to time party thereto (the “Lenders”) and the Administrative Agent are parties
to that certain Credit Agreement dated as of May 23, 2005 (as amended, modified,
supplemented, or restated from time to time, the “Credit Agreement”);

WHEREAS, the Borrower and HAI have requested the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 New Definition. The following definitions are hereby added to Section 1.1 of
the Credit Agreement in the appropriate alphabetical order:

“Note Purchase Agreement” shall mean that certain note purchase agreement, to be
entered into by and among HAI and the noteholders from time to time party
thereto and the other documents relating thereto.

“Term Loan Agreement” shall mean that certain loan agreement, to be entered into
by and among the Borrower, HAI, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and the other loan documents
relating thereto.



--------------------------------------------------------------------------------

1.2 Amendment to Definition of Guaranty. The definition of Guaranty set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“Guaranty” by any Person means all obligations (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
of such Person guaranteeing any Indebtedness (including, without limitation,
limited or full recourse obligations in connection with sales of receivables or
any other Property) of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, including, without limitation, all obligations
incurred through an agreement, contingent or otherwise, by such Person: (i) to
purchase such Indebtedness or obligation or any Property or assets constituting
security therefor, (ii) to advance or supply funds (x) for the purchase or
payment of such Indebtedness or obligation, or (y) to maintain working capital
or other balance sheet condition, or otherwise to advance or make available
funds for the purchase or payment of such Indebtedness or obligation, or (iii)
to lease property or to purchase Securities or other property or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of the primary obligor to make payment of the
Indebtedness, or (iv) otherwise to assure the owner of the Indebtedness or
obligation of the primary obligor against loss in respect thereof. For the
purpose of all computations made under this Credit Agreement, the amount of a
Guaranty in respect of any obligation shall be deemed to be equal to the maximum
aggregate amount of such obligation at the time the amount of the Guaranty is
being determined or, if the Guaranty is limited to less than the full amount of
such obligation, the maximum aggregate potential liability under the terms of
the Guaranty at the time the amount of the Guaranty is being determined.

1.3 Amendment to Definition of Indebtedness. The definition of Indebtedness set
forth in Section 1.1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“Indebtedness” means for any Person, (i) obligations of such Person for borrowed
money, (ii) obligations of such Person representing the deferred purchase price
of property or services other than accounts payable arising in the ordinary
course of business on terms customary in the trade, (iii) obligations of such
Person evidenced by notes, acceptances, or other instruments of such Person or
pursuant to letters of credit issued for such Person’s account,
(iv) obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (v) Capitalized Lease Obligations of such Person, (vi) obligations of
such Person under Hedging Agreements, excluding any portion thereof which would
be accounted for as interest expense under GAAP, (vii) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon and (viii) obligations or “Indebtedness “ described in
the foregoing clauses (i) through (vii) for which such Person is obligated
pursuant to a Guaranty.

1.4 Amendment to Section 5.10. Sections 5.10(d) and 5.10(f) of the Credit
Agreement are hereby amended and restated in their entirety to read as follows:

(d) Reserved;

 

2



--------------------------------------------------------------------------------

(f) other Indebtedness of HAI and the Borrower and their Subsidiaries so long as
HAI and the Borrower are in pro forma compliance with the financial covenants
set forth in Sections 5.7 and 5.8 after giving effect to such Indebtedness,
provided that the Subsidiaries of the Borrower shall not issue, incur, assume or
create any Indebtedness under this clause (f) aggregating more than $250,000,000
at any one time outstanding;

1.5 Amendment to Section 5.11. Section 5.11 of the Credit Agreement is hereby
amended by (1) amending and restating clause (e) in its entirety and (2) adding
the following sentence to the end of Section 5.11, in each case to read as
follows:

(e) Reserved;

Permitted Liens shall collectively mean the Liens set forth in clauses
(a) through (k) hereof.

1.6 Amendment to Section 5.12. Section 5.12 of the Credit Agreement is hereby
amended to add the following clause (m) to the end of such Section and making
the appropriate punctuation and grammatical changes thereto as follows:

(m) guaranty obligations by the Borrower and HAI of obligations of their
Subsidiaries to the extent such obligations or the existence of such obligations
does not constitute Indebtedness and is not otherwise prohibited by this
Agreement.

1.7 Amendment to Section 5.21. Section 5.21 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Enter into, assume or become subject to any agreement (a) prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, in favor of the
Administrative Agent (for the benefit of the Lenders) to secure the Credit Party
Obligations; and (b) requiring the grant of any security for such obligation if
security is given for some other obligation, except in each case (i) pursuant to
this Credit Agreement and the other Credit Documents, (ii) pursuant to any Other
Senior Debt, (iii) pursuant to the Term Loan Agreement or the Note Purchase
Agreement, (iv) pursuant to any agreements or documents evidencing any other
Indebtedness that is permitted to be incurred under Section 5.10(e), (f) or
(h) so long as such prohibitions and restrictions under the agreements or
documents evidencing such Indebtedness are customary for such Indebtedness and
(v) in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien.

1.8 For greater certainty of Section 5.12. For the avoidance of doubt,
Section 5.12 of the Credit Agreement shall not operate to prevent any
subordination of a subrogation claim against a primary obligor to the claims of
the guaranteed party if made in connection with a guaranty otherwise permitted
under the Credit Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of each of the Borrower, HAI and the
Administrative Agent, on behalf of the Required Lenders.

(b) Executed Lender Consents. The Administrative Agent shall have received
executed consents, in the form of Exhibit A attached hereto (a “Lender
Consent”), from the Required Lenders authorizing the Administrative Agent to
enter into this Amendment on their behalf. The delivery by the Administrative
Agent of a signature to this Amendment shall constitute conclusive evidence that
the consents from the Required Lenders have been obtained.

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 5:00 p.m. (Charlotte, NC time) on June 18, 2008,
an amendment fee in an amount equal to five (5) basis points on the aggregate
Revolving Commitments of such approving Lenders. In addition, the Administrative
Agent shall have received from the Borrower such other fees and expenses that
are payable in connection with the consummation of the transactions contemplated
hereby, including, without limitation, the reasonable fees and expenses of
Moore & Van Allen PLLC.

(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of the Borrower and HAI. Each of the Borrower
and HAI represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

4



--------------------------------------------------------------------------------

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) After giving effect to this Amendment, the representations and warranties
set forth in Section 3 of the Credit Agreement are true and correct as of the
date hereof (except for those which expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each of the Borrower and HAI
hereby ratifies the Credit Agreement and acknowledges and reaffirms (a) that it
is bound by all terms of the Credit Agreement applicable to it and (b) that it
is responsible for the observance and full performance of its respective Credit
Party Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

3.5 Further Assurances. HAI and the Borrower agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

3.6 Entirety. This Amendment and the other Credit Documents embody the entire
agreement between the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

5



--------------------------------------------------------------------------------

3.7 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy shall be effective as an
original and shall constitute a representation that an original will be
delivered.

3.8 No Actions, Claims, Etc. As of the date hereof, each of the Borrower and HAI
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

3.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.11 General Release. In consideration of the Administrative Agent, on behalf of
the Lenders, entering into this Amendment, each of the Borrower and HAI hereby
releases the Administrative Agent, the Lenders, and the Administrative Agent’s
and the Lenders’ respective officers, employees, representatives, agents,
counsel and directors from any and all actions, causes of action, claims,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act under the Credit
Agreement on or prior to the date hereof, except, with respect to any such
Person being released hereby, any actions, causes of action, claims, demands,
damages and liabilities arising out of such Person’s gross negligence, bad faith
or willful misconduct.

3.12 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 8.14 and 8.17 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

3.13 Fees. The Borrower agrees to pay all reasonable costs, fees and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and expenses of the Administrative Agent’s legal counsel, Moore & Van Allen
PLLC.

 

6



--------------------------------------------------------------------------------

HEWITT ASSOCIATES L.L.C.

FIFTH AMENDMENT TO CREDIT AGREEMENT

IN WITNESS WHEREOF the Borrower, HAI and the Administrative Agent, on behalf of
the Required Lenders have caused this Amendment to be duly executed on the date
first above written.

 

BORROWER:   HEWITT ASSOCIATES L.L.C,   an Illinois limited liability company  
By:   /s/ Richard Westenberger   Name:   Richard Westenberger   Title:   VP
Corporate Finance & Treasurer HAI:   HEWITT ASSOCIATES L.L.C,   a Delaware
corporation   By:   /s/ Richard Westenberger   Name:   Richard Westenberger  
Title:   VP Corporate Finance & Treasurer



--------------------------------------------------------------------------------

HEWITT ASSOCIATES L.L.C.

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,   as Administrative
Agent on behalf of the Required Lenders   By:   /s/ Robert Sevin   Name:  
Robert Sevin   Title:   Director



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

LENDER CONSENT

See attached.



--------------------------------------------------------------------------------

LENDER CONSENT

This Lender Consent is given pursuant to the Credit Agreement, dated as of
May 23, 2005 (as previously amended and modified, the “Credit Agreement”; and as
further amended by the Amendment (as defined below), the “Amended Credit
Agreement”), by and among Hewitt Associates L.L.C., an Illinois limited
liability company (the “Borrower”), Hewitt Associates, Inc., a Delaware
corporation (“HAI”), the lenders and other financial institutions from time to
time party thereto (the “Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
administrative agent on behalf of the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement unless otherwise defined herein.

The undersigned hereby approves the amendment of the Credit Agreement effected
by the Fifth Amendment to Credit Agreement (the “Amendment”), to be dated on or
about         , 2008, by and among the Borrower, HAI, and the Administrative
Agent and hereby authorizes the Administrative Agent to execute and deliver the
Amendment on its behalf and, by its execution below, the undersigned agrees to
be bound by the terms and conditions of the Amendment and the Amended Credit
Agreement.

Delivery of this Lender Consent by telecopy shall be effective as an original.

A duly authorized officer of the undersigned has executed this Lender Consent as
of the day of         ,              2008.

 

    , as a Lender   By:       Name:       Title:      